Proceeding pursuant to CPBR article 78 to review a determination of the respondent State Commissioner of Social Services, dated May 30, 1980, which, after a statutory fair hearing, affirmed the determination of the local agency to reduce petitioner’s public assistance grant at the rate of $55.10 per month to recoup unreported income of $1,383. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to return to petitioner all moneys withheld from her grant pursuant to the recoupment. The State commissioner’s regulations provide that there shall be periodic notification to the recipients of public assistance, in a particular manner, of their obligation to “report changes in income, resources and other circumstances which may affect the amount of the public assistance grant” (18 NYCRR 352.31 [d] [3]). The record herein is devoid of evidence that petitioner was so notified. The local agency’s reliance on petitioner’s acknowledgment that she would “inform the agency promptly of any change in* * * income” does not meet the detailed notification requirements. Moreover, there is no indication whatsoever that the Spanish-speaking petitioner understood the English acknowledgment that she signed. The State commissioner’s statement that “it is incredible that a welfare recipient of many years standing would not be aware that other income must be considered in computing her grant” is not a substitute for the agency’s obligation to comply with the regulations. Notification is a condition precedent to recoupment of prior overpayments from current assistance grants (see Matter of Cabrera v Toia, 57 AD2d 833; Matter of Rivera v Dumpson, 54 AD2d 646; 18 NYCRR 352.31 [d]). Damiani, J. P., Gibbons, Rabin and Thompson, JJ., concur.